 


109 HR 4399 IH: Protecting Medicare Beneficiaries’ Informed Choice Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4399 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Fitzpatrick of Pennsylvania (for himself and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the annual enrollment periods of the Medicare prescription drug benefit program and under the Medicare Advantage program, and to suspend Medicare prescription drug late enrollment penalties for two years after the initial enrollment period. 
 
 
1.Short titleThis Act may be cited as the Protecting Medicare Beneficiaries’ Informed Choice Act of 2005.  
2.Extension of annual enrollment periods for the Medicare prescription drug benefit program and Medicare Advantage program 
(a)In general 
(1)Enrollment for 2006Clause (iii) of section 1851(e)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)) is amended by striking May 15, 2006 and inserting November 14, 2006. 
(2)Enrollment for subsequent yearsClause (iv) of such section is amended by striking beginning on November 15 and ending on December 31 of the year before such year and inserting the six-month period beginning on November 15 of the year before such year. 
(b)Conforming effectiveness of electionSection 1851(f)(3) of such Act (42 U.S.C. 1395w–21(f)(3)) is amended by inserting after the following year the following: , except that in the case of an election made on or after January 1 of a year, the election shall take effect on the first day of the first month that begins at least 14 days after the date of such election.  
3.Suspension of late enrollment penalties for Medicare prescription drug benefitSection 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting more than two years after any month beginning. 
4.Effective dateThe amendments made by this Act shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
